EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on January 25, 2021 and to the discovery during issue processing that the original Notice of Allowability (PTO-37, Paper No. 20210424) was not completely filled out at the time of mailing (i.e., the allowed claims were not properly listed in section 3 of the same). The instant Corrected Notice of Allowability corrects the aforementioned issue. Everything else in the instant Corrected Notice of Allowability remains the same as in the original Notice of Allowability.
Receipt and entry of the amended drawings, abstract, title, and claims are acknowledged.
The replacement drawings for Figure 2 and for Figures 8A and 8B were received on January 25, 2021.  These drawings are acceptable.
Applicant’s reply filed on January 25, 2021 has obviated all of the objections and rejections as cited by the examiner in the previous Office action.
Claims 1, 3 through 7, 11, 14, 16 through 21, 24, and 25 are allowable. The restriction requirement among the various species, as set forth in the Office action mailed on March 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 20, 2020 is withdrawn.  Claims 9, 10, 12, 13, 15, 23, and 24, directed to the various non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3 through 7, and 9 through 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763